Citation Nr: 1325594	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  08-26 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for multiple injuries, including status post bilateral wrist and forearm fractures; fractures of the 3rd, 4th, and 5th fingers; laceration of the knees; laceration of the forehead; and impaired brain function, claimed to have been sustained while in pursuit of a program of Department of Veterans Affairs (VA) vocational rehabilitation.


REPRESENTATION

Appellant represented by:	Robert Chisolm, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court), which, in January 2013, set aside a May 2011 Board decision and remanded the issue on appeal for readjudication consistent with the memorandum decision.  The claim was initially appealed from a February 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO).

In August 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel board hearing at the local RO.  A transcript of the hearing has been associated with the claims file.  

The Board has expanded the scope of the issue on appeal to include impaired brain function upon review of the Court's discussion of this symptom in the first footnote of the January 2013 memorandum decision.  

Additional documents located in the Veteran's Virtual VA folder have been reviewed in conjunction with the present appeal.  

As noted in the May 2011 Board decision, the Veteran raised a claim for entitlement to service connection for arthritis of the wrists and knees that has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Those issues are again referred to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).


FINDINGS OF FACT

1.  The Veteran was injured while riding a bicycle home from a class required by the VA vocational rehabilitation program.  Riding a bicycle, as a means of transportation, is an activity that is essential to the Veteran's successful participation in the vocational rehabilitation program.

2.  The injuries sustained during participation in the VA vocational rehabilitation program, including status post bilateral wrist and forearm fractures; fractures of the 3rd, 4th, and 5th fingers; laceration of the knees; laceration of the forehead; and impaired brain function, were proximately caused by the participation in the essential activity of traveling to and from classes required by the vocational rehabilitation program.


CONCLUSION OF LAW

The requirements for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability caused by the provision of VA vocational rehabilitation services, including status post bilateral wrist and forearm fractures; fractures of the 3rd, 4th, and 5th fingers; laceration of the knees; laceration of the forehead; and impaired brain function, have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  Here, the Board grants the full benefit sought on appeal.  Therefore, any notice or assistance error is harmless as no prejudice to the Veteran can result, and no further discussion of VA's responsibilities is necessary.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009); 38 C.F.R. § 20.1102.

II.  Decision

In June 2007, the Veteran was struck by an automobile making a right turn at an intersection while riding his bicycle home from a class at Arkansas State University, resulting in injuries of bilateral wrist and forearm fractures; fractures of the 3rd, 4th, and 5th fingers; laceration of the knees; laceration of the forehead; and impaired brain function.

Where additional disability was proximately caused by the provision of VA training and rehabilitation services as part of an approved Chapter 31 rehabilitation program compensation shall be awarded in the same manner as if such additional disability were service connected.  38 U.S.C.A. § 1151(a).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that the provision of VA training and rehabilitation services proximately caused a Veteran's additional disability, it must be shown that the Veteran's participation in an essential activity or function of the training or rehabilitation services proximately caused the disability.  38 C.F.R. § 3.361(d)(3).  It need not be shown that VA approved that specific activity or function; rather, the activity or function need only be generally accepted as being a necessary component of the training or services that VA provided or authorized.  Id.  
  
In accordance with the January 2013 memoranda decision, the Board finds that the Veteran's bicycle commute home from a class required by his VA vocational rehabilitation program is an essential activity or function of the services provided by VA.  See 38 C.F.R. § 3.361(d)(3). Travel to the location of the rehabilitation or training program is considered an essential part of allowing for participation in those programs under, for example, 38 U.S.C.A. § 3104(a)(13); see also Cottle v. Principi, 14 Vet. App. 329, 336 (2001) (the purpose of Chapter 31 is to rehabilitate Veterans whose service to our country has resulted in disability and enable them to obtain and maintain suitable employment by embracing a full program of rehabilitation that ends when the Veteran has been declared rehabilitated).  Therefore, the provision of VA training and rehabilitation services proximately caused the additional disability resulting from the Veteran's bicycle accident as the Veteran's commute home from a class required by the vocational rehabilitation program is an essential activity of the that program.  See 38 C.F.R. § 3.361(d)(3).   


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for multiple injuries, including status post bilateral wrist and forearm fractures, fractures of the 3rd, 4th, and 5th fingers, laceration of the knees, laceration of the forehead, and traumatic brain injury, sustained while in pursuit of a program of vocational rehabilitation is granted.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


